Citation Nr: 0418850	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for lumbar muscle 
strain.

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an increased evaluation 
for lumbar muscle strain. 

The veteran testified at an RO hearing in February 1998.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Lumbar muscle strain is productive of no disability.

2. Anxiety reaction and lumbar muscle strain do not clearly 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  Lumbar muscle strain warrants no more than a 
noncompensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 68 Fed. Reg. 51,456 (2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  

2.  A 10 percent rating under 38 C.F.R. § 3.324 is not 
warranted.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.324 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the August 1997 statement of the case and the August 1998 
supplemental statement of the case, the RO provided the 
veteran with the rating criteria under old Diagnostic Code 
5295, for lumbosacral strain, and with the text of 38 C.F.R. 
§ 3.324, pertaining to multiple noncompensable service-
connected disabilities.  In a January 2004 VCAA letter, under 
a heading entitled "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want," the RO stated that to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence must show that the 
disability had gotten worse.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a January 2004 VCAA letter, under a heading 
entitled "VA is responsible for getting the following 
evidence," the RO stated that it was responsible for 
obtaining relevant records from any Federal agency, including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration (SSA).  The RO stated that 
it would make reasonable efforts to obtain relevant records 
not held by a Federal agency, including records from state or 
local governments, private doctors and hospitals, or current 
or former employers.  The RO stated that the veteran should 
provide enough information about the records so that it could 
request them from the appropriate person or agency, but that 
it was the veteran's responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA examination reports and 
treatment records identified by the veteran.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating his claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, No. 01-944, (U.S. Vet. App. June 24, 2004) 
[Pelegrini II].  The Board finds that this was not 
prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



Lumbar muscle strain

The Board finds that the preponderance of the evidence is 
against a grant of a compensable evaluation for lumbar muscle 
strain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for lumbosacral strain.  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the Board must consider 
all versions.  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
disability rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating, with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  Under this Formula, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a January 2001 VA examination report, the veteran had 
flexion to 45 degrees, extension to 20 degrees, right lateral 
bending to 20 degrees, and left lateral bending to 20 
degrees.  The examiner noted that normal range of motion for 
the veteran's age would be flexion to 50 degrees, extension 
to 25 degrees, and lateral bending to 25 degrees in each 
direction.  The examiner entered an impression of severe 
degenerative disc disease, lumbar spine, possible spinal 
stenosis, secondary to degenerative disc disease, and status 
post lumbar laminectomy.  The examiner stated that he did not 
believe that the muscular strain which the veteran sustained 
in service caused the degenerative disc disease, and that it 
was more likely than not that the degenerative disc disease 
was the result of lumbar scoliosis aggravated by a fall in 
1986.

In a follow-up opinion in February 2004, the examiner who had 
conducted the January 2001 examination stated that he 
believed that the veteran's degenerative disc disease was the 
result of the scoliosis.  He stated that he did not believe 
that the scoliosis was related to the lumbar muscle strain 
which the veteran sustained in service.  He stated that he 
would not relate the veteran's functional impairment to the 
muscle strain.  Based on this opinion, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
lumbosacral strain, since the veteran does not have 
impairment due to that disability.  Rather, as the examiner 
clearly stated, the functional impairment of the lumbar back 
is due to degenerative disc disease and scoliosis.  

Other examinations of record do not refute this finding.  In 
a July 1997 VA examination report, the veteran complained of 
continuous back pain, and noted that he was not able to do 
his farmwork, housework, or "anything."  He walked with a 
gait pattern favoring the left side, and he had difficulty 
standing on his heels and toes due to lack of habit and also 
complaining of pain.  Range of motion was flexion to 60 
degrees, extension to 20 degrees, left lateral flexion to 20 
degrees, and right lateral flexion to 18 degrees.  The 
examiner noted that it was difficult to measure with the 
scoliosis.  The veteran was able to put on and take off his 
shoes without difficulty, he was able to sit at the lower 
level chair, and he preferred to sit on the footboard of the 
examination table quite comfortably.  The examiner entered an 
impression of status post hemilaminectomy in 1986, 
degenerative disc disease of the lumbosacral spine, and 
lumbar scoliosis.  The findings of functional impairment were 
not attributed to the veteran's lumbar muscle strain.

At a February 1998 RO hearing, the veteran stated that he had 
pain in his back all of the time, and that he had problems 
walking and standing.  His daughter testified that the 
veteran walked with a limp as if his back was hurting.  The 
Board notes that the veteran is competent to report his 
symptoms of back pain, and the veteran's daughter is 
competent to report her observations of her father's gait.  
However, neither the veteran nor his daughter are competent 
to comment on the etiology of the veteran's back pain and 
functional impairment.  They do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The VA examiner is competent to 
comment on the etiology of the back pain, and his February 
2004 opinion that the veteran's functional impairment is due 
to degenerative disc disease and scoliosis rather than lumbar 
muscle strain is unrefuted by other competent evidence of 
record.

The veteran clearly has low back impairment.  However, the 
competent evidence reflects that the veteran's impairment is 
due to scoliosis and disc pathology rather than his service-
connected strain.  Regulations establish that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  In this case, the examiner has opined that he 
would not relate the veteran's functional impairment to the 
muscle strain.  Thus, the Board concludes that the service-
connected strain is not productive of functional impairment 
and is not compensably disabling.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a 
compensable evaluation for lumbar muscle strain, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324

The Board finds that the preponderance of the evidence is 
against a grant of a 10 percent evaluation under 38 C.F.R. 
§ 3.324.

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2003).

The veteran is currently service-connected for two separate 
permanent disabilities, anxiety reaction and lumbar muscle 
strain, and neither is of compensable degree.  As discussed 
above, the veteran's back pain and functional impairment are 
due to degenerative disc disease and scoliosis and not to the 
service-connected lumbar muscle strain.  Thus, absent 
impairment, lumbar muscle strain can not be said to clearly 
interfere with normal employability.  

Regarding the veteran's anxiety reaction, in a July 1997 VA 
examination report, the veteran reported that he had no 
psychiatric problem, and was displeased that he was scheduled 
to see a psychiatrist.  The examiner noted that the veteran 
gave no history of symptoms of sufficient severity to satisfy 
psychiatric diagnostic criteria.  At the February 1998 RO 
hearing, the veteran's daughter stated that the veteran 
showed signs of anxiety reaction, that he would get real 
nervous and real upset, which she thought was partly due to 
his hearing and partly because he could not get around like 
he used to.  The veteran stated that he did not avoid being 
around people because they made him nervous; rather, he liked 
to be around people.  When asked whether there were anything 
or any situation that would upset him easily or would make 
him nervous, he replied in the negative.  He also stated that 
he did not take any medication for his nerves.  Thus, 
although the veteran's daughter stated that the veteran did 
show signs of anxiety reaction, the Board finds more 
probative the veteran's own testimony at the hearing, as well 
as the veteran's statements at the VA examination, and the 
examiner's conclusion that the veteran had no manifestations 
of anxiety reaction.  Accordingly, absent a finding that the 
veteran has any manifestations of anxiety reaction, the Board 
does not find that anxiety reaction clearly interferes with 
normal employability.

Cumulatively, the lumbar muscle strain and anxiety reaction 
do not clearly interfere with normal employability.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against a grant of a 10 percent evaluation under 
38 C.F.R. § 3.324, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable evaluation for lumbar muscle 
strain is denied.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



